Citation Nr: 1330341	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-06 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange and radiation.  

2.  Entitlement to service connection for stroke, to include as due to radiation exposure.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1953 to February 1956 and from June 1958 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2009, the Veteran requested a personal hearing before a Veterans Law Judge.  He was notified in July 2013 of a scheduled videoconference hearing to take place in September 2013, but he withdrew his hearing request in August 2013.   


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he intended to withdraw his appeal seeking service connection for prostate cancer, to include as due to exposure to Agent Orange and radiation, and for stroke, to include as due to radiation exposure; there is no question of fact or law remaining before the Board in these matters.


CONCLUSIONS OF LAW

1.  Regarding the claim of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange and radiation, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  Regarding the claim of entitlement to service connection for stroke, to include as due to radiation exposure, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claims, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.

B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a statement dated and received by the Board in August 2013, the Veteran indicated that it was his intent to withdraw his appeal seeking service connection for prostate cancer, to include as due to exposure to Agent Orange and radiation, and for stroke, to include as due to radiation exposure.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 



ORDER

The appeal seeking service connection for prostate cancer, to include as due to exposure to Agent Orange and radiation, is dismissed. 

The appeal seeking service connection for stroke, to include as due to radiation exposure, is dismissed. 



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


